966 F.2d 701
296 U.S.App.D.C. 181
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Christopher BINDER, Appellant,v.DISTRICT OF COLUMBIA, a municipal corporation;  WashingtonGas Light Company;  and Potomac Electric Power Company.Christopher BINDER, Appellant,v.DISTRICT OF COLUMBIA, a municipal corporation;  WashingtonGas Light Company;  and Potomac Electric Power Company.
Nos. 91-7116, 91-7117.
United States Court of Appeals, District of Columbia Circuit.
May 8, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motions to dismiss and the oppositions thereto;  the motion to consolidate and the opposition thereto;  and the motions for summary affirmance and the oppositions thereto, it is


2
ORDERED that the motions to dismiss be granted.   Fed.R.App.P. 26(c) has no application to the thirty-day period specified in Fed.R.App.P. 4(a)(1), as the latter rule states that the appeal time starts from the entry of judgment, not from service of the notice of judgment.   See Sofarelli Associates, Inc. v. U.S., 716 F.2d 1395, 1396 (Fed.Cir.1983);   Lashley v. Ford Motor Co., 518 F.2d 749, 750 (5th Cir.1975).   Thus, appellant's notice of appeal was untimely.   Moreover, the district court did not abuse its discretion in denying appellant's motion for an extension of time in which to appeal because appellant failed to make a sufficient showing of "excusable neglect or good cause" for not meeting the original deadline.   Fed.R.App.P. 4(a)(5).   It is


3
FURTHER ORDERED that the remaining motions be dismissed as moot.


4
The clerk is directed to withhold issuance of the mandate in both No. 91-7116 and No. 90-7171 until seven days after disposition of any timely petition for rehearing.   See D.C.Cir., Rule 15.   The Clerk is further directed to file a copy of this order in each of the above-captioned cases.